DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 9, 10, 12, 15, 17, 18, 20 and 23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Im1 (US 20060170403 A1).
As to claim 1, Im teaches an apparatus including circuitry for reducing use of battery power during suspend mode operation of a computing device [abstract: “power consumption is minimized even while a regulated voltage is generated during the standby operating mode.”], comprising: 
voltage regulation circuitry [FIG. 2: voltage regulator 20] that includes an input port to receive an input voltage [Vref], a feedback port to receive a feedback voltage [FIG. 2: voltage of a negative feedback node], and an output port to provide an output signal related to the feedback voltage [FIG. 2: output signal from comparator 26]; 

control circuitry [second voltage divider 23] coupled to the impedance circuitry and responsive to first and second values of a control signal [standby signal STBYN: high and low level] by coupling first and second impedances, respectively, to the impedance circuitry [0032: “When the standby signal STBYN is logic low level during the standby operating mode, the switch SW1 is turned on to connect the resistor R1 with the output node Vout. Otherwise, the switch SW1 is turned off during the normal operating mode to disconnect the resistor R1 from the output node Vout when the standby signal STBYN is logic high level.”]; 
wherein the output voltage includes first and second output voltage magnitudes related to the first and second impedances, respectively [0035: “In this manner during the normal operating mode, a first regulated voltage is generated at the output node Vout via a feed-back path formed by the reference voltage generator 25, the comparator 6, the first PMOS transistor M1, and the resistors R2 and R3. During this normal operating mode, such components dissipate current to consume power.”] [0038: “In this manner during the standby operating mode, a second regulated voltage is generated at the output node Vout by voltage division via the resistors R1, R2, and R3 connected in serial between the input voltage Vin and the ground node. The level of such a second 
As to claim 2, Im teaches wherein the feedback voltage includes first and second feedback voltage magnitudes related to the first and second impedances, respectively [0028: “The fed-back voltage Vdiv is generated between the resistors R2 and R3 of the first voltage divider.”] [0037: “Additional, during such a standby operating mode, the switch SW1 is turned on to serially connect the resistor R1 with the resistors R2 and R3.”] [Therefore, the fed-back voltage Vdiv is generated when R1, R2 and R3 are connected in series during the standby operating mode.].
As to claim 4, Im teaches wherein the impedance circuitry comprises passive circuit elements [Fig.2: resistors R2 and R3].
As to claim 7, Im teaches wherein, responsive to the control signal representing standby-by state, the output voltage is reduced [0032: “When the standby signal STBYN is logic low level during the standby operating mode, the switch SW1 is turned on to connect the resistor R1 with the output node Vout. Otherwise, the switch SW1 is turned off during the normal operating mode to disconnect the resistor R1 from the output node Vout when the standby signal STBYN is logic high level.”] [abstract: “power consumption is minimized even while a regulated voltage is generated during the standby operating mode.”].
As to claims 9, 10, 12 and 15, they relate to apparatus claims comprising the same subject matters claimed in claims 1, 2, 4 and 7. Therefore, they are rejected under the same reasons applied to claims 1, 2, 4 and 7.
As to claims 17, 18, 20 and 23, they relate to method claims comprising the same subject matters claimed in claims 1, 2, 4 and 7. Therefore, they are rejected under the same reasons applied to claims 1, 2, 4 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 11, 14, 19 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 20060170403 A1), in view of Peng et al. (hereinafter Peng) (US 20190271999 A1).
As to claim 3, Im does not teach wherein the voltage regulation circuitry provides the output signal with first and second output signal values corresponding to the first and second feedback voltage magnitudes, respectively.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of regulating circuitry for generating output voltage based upon the value of the feedback voltage as suggested in Peng into Im because they both are directed to same field of endeavor. By incorporating Peng’s teaching would provide an alternative circuitry for generating output voltage.
As to claim 6, Peng further teaches wherein: the impedance circuitry comprises one or more reactive circuit elements [FIG. 3A: L1] and a plurality of resistive circuit elements [FIG. 3A: R1 and R2]; and the control circuitry [FIG. 2: first voltage division element/second voltage division element] comprises at least another resistive circuit element [FIG. 3A: R3/R4] coupled in parallel with at least a portion of the plurality of resistive circuit elements [FIG. 3A: R3 is parallel with R1. R4 is parallel with R2] [0027: The control chip 2 controls, based on a preset voltage and the initial output voltage, on/off of the first voltage division circuit that is in a parallel connection to the first bias resistor 7, and/or controls, based on a preset voltage and the initial output voltage, on/off of the second voltage division circuit that is in an parallel connection to the second bias resistor 8 in order to adjust the initial output voltage to the target voltage.”]. 
As to claims 11 and 14, they relate to apparatus claims comprising the same subject matters claimed in claims 3 and 6. Therefore, they are rejected under the same reasons applied to claims 3 and 6.
As to claim 19 and 22, they relate to apparatus claims comprising the same subject matters claimed in claims 3 and 6. Therefore, they are rejected under the same reasons applied to claims 3 and 6.
Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 20060170403 A1), in view of Kim et al. (hereinafter Kim) (US 20200028435 A1).
As to claim 5, Im teaches wherein the impedance circuitry comprises resistive circuit elements, but does not teach comprising reactive circuit elements.
Kim teaches a switching regulator, wherein the regulator includes an inductor and a capacitor [FIG. 3B].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the teaching of deploying an inductor and capacitor in a regulator as suggested in Kim into Im due to the same filed of endeavor. By incorporating Kim’s teaching would help the regulator outputting a constant and smooth voltage in the teaching of Im.
As to claim 13, it relates to apparatus claim comprising the same subject matter claimed in claim 5. Therefore, it is rejected under the same reasons applied to claim 5.
As to claim 21, it relates to apparatus claim comprising the same subject matter claimed in claim 5. Therefore, it is rejected under the same reasons applied to claim 5.

Claim 8, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 20060170403 A1), in view of what is well known in the art.
As to claim 8, Im does not explicitly teaches wherein the output voltage is reduced to be within 5% of a nominal power rail voltage. 
Im teaches the output voltage dependents on the input voltage, resistors R1, R2 and R3. With a constant input voltage, the range of output voltage is easily obtained by varying the resistances of R1, R2 and R3. 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the resistance of resistors R1, R2 and R3 to obtain the output voltage being within 5% of a nominal power voltage.
As to claim 16, it relates to apparatus claim comprising the same subject matter claimed in claim 8. Therefore, it is rejected under the same reasons applied to claim 8.
As to claim 24, it relates to apparatus claim comprising the same subject matter claimed in claim 8. Therefore, it is rejected under the same reasons applied to claim 8.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Im was cited in the IDS filed on 09/02/2020.